         Case 3:20-cv-02731-VC Document 1038 Filed 02/12/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   ORDER SHORTENING TIME TO
         v.                                        RESPOND TO MOTION TO
                                                   TERMINATE BAIL
 DAVID JENNINGS, et al.,
                                                   Re: Dkt. No. 1036
                Defendants.

       The briefing schedule for the defendants’ motion to terminate bail at Dkt. No. 1036 is
shortened in the following way: the plaintiffs’ response to the motion is due by Tuesday,
February 16. Any reply is due by Thursday, February 18.

       IT IS SO ORDERED.

Dated: February 12, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
